WOODRUFF, Circuit Judge.
Upon the proofs, I am of opinion that the advances made in this case, for reimbursement whereof this cause is promoted, were made upon the credit of the owners, on their request, and were not made upon the credit of the vessel. If so, then no lien upon the vessel ever existed.
But, the authorities, cited to the effect that the vessel, having once been arrested and discharged upon stipulation for her value, cannot be proceeded against a second time and arrested again for the same cause of action, seem to me to settle the question, at least in this court. The Union [Case No. 14,346]; The Kalamazoo, 15 Jur. 885, and 9 Eng. Law & Eq. 557, 560; Williams & B. Adm. Prac. 211, and cases cited. I must, therefore, direct a dismissal of the libel, in affirmance of the decree below. [Case No. 13,855.]